            Case 1:19-cv-11457-IT Document 118 Filed 08/31/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ANYWHERECOMMERCE, INC., and BBPOS                    *
LIMITED,                                             *
                                                     *
       Plaintiffs,                                   *
                                                     *
       v.                                            *      Civil Action No. 19-cv-11457-IT
                                                     *
INGENICO, INC., INGENICO CORP., and                  *
INGENICO GROUP, SA.                                  *
                                                     *
        Defendants.                                  *

                                             ORDER
                                        August 31, 2020
TALWANI, D.J.

       Before the court is Plaintiffs AnywhereCommerce, Inc., and BBPOS’s Motion to Compel

Production of Documents [#104]. Plaintiffs state that domestic Defendants Ingenico, Inc. and

Ingenico Corp., and French Defendant Ingenico Group SA have all refused to comply with a

request for production of documents served on Defendants pursuant to Federal Rules of Civil

Procedure 26 and 34. See Pls.’ Mem. Supp. Mot. Compel 4 [#105]. Plaintiffs state further that

although the document request was served on all three Defendants, Plaintiffs expect much of the

responsive documents to be in the United States and in the possession of the two domestic

defendants. Id. at 12. Plaintiffs seek an order compelling Defendants to produce documents

without redacting or withholding information pursuant to the 2018 French General Data

Protection Regulation (“GDPR”). Pls.’ Mot. to Compel 1 [#104]. Defendants jointly argue in

response that the discovery request is unlawful since the GDPR “sharply restricts the collection,

review, and transmission of data that includes personal information, including any person’s
          Case 1:19-cv-11457-IT Document 118 Filed 08/31/20 Page 2 of 7



‘names’ or ‘online identifiers,’ and establishes severe penalties for failure to comply.” Defs.’

Opp. 1 [#106].

        Plaintiffs contend that the GDPR does not apply because of the GDPR’s “Litigation

Exemption.” Pls.’ Mem. Supp. Mot. Compel 1 [#105]. This provision allows production of

documents “necessary for the establishment, exercise or defense of legal claims, whether in court

proceedings or in an administrative or out-of-court procedure.” Id. Furthermore, Plaintiffs

contend that even if the litigation exemption does not apply, this court can and should order

Defendants to comply with their discovery obligations under the Federal Rules of Civil

Procedure. Id.

       There is relevant precedent regarding a federal district court’s authority to compel foreign

discovery from a foreign party or non-party. In Societe Nationale Industrielle Aerospatiale v.

U.S. Dist. Court for S. Dist. of Iowa, the Supreme Court ruled that neither the Hague Convention

nor international comity required Plaintiffs to necessarily obtain discovery through the Hague

Convention as opposed to under the Federal Rules. 482 U.S. 522, 544 (1987). The Court further

noted that it was “well settled that [foreign laws limiting discovery] do not deprive an American

court of the power to order a party subject to its jurisdiction to produce evidence even though the

act of production may violate that statute.” Id. at 544, n.29 (citing Societe Internationale Pour

Participations Industrielles et Commerciales, S.A. v. Rogers, 357 U.S. 197, 204–06 (1958)).

Accordingly, the court concludes that the GDPR does not constrain the court’s authority to

compel the production of discovery sought in this proceeding.

       However, as the Supreme Court noted in Societe Nationale, issues of comity between

nations are implicated where documents sought in a federal district court proceeding may be

subject to protections provided by foreign law. As the Court observed, “American courts, in



                                                 2
          Case 1:19-cv-11457-IT Document 118 Filed 08/31/20 Page 3 of 7



supervising pretrial proceedings, should exercise special vigilance to protect foreign litigants

from the danger that unnecessary, or unduly burdensome, discovery may place them in a

disadvantageous position.” Id. at 546. This includes demonstrating “due respect for any special

problem confronted by the foreign litigant on account of its nationality or the location of its

operations, and for any sovereign interest expressed by a foreign state.” Id. Reflecting these

concerns, the Court set forth a list of factors that American courts should consider when

analyzing whether considerations of comity should limit the “scope of the district court’s power

to order foreign discovery in the face of objections by foreign states.” Id. at 544, n.28. Those

factors include (1) the importance to the litigation of the documents or other information

requested; (2) the degree of specificity of the request; (3) whether the information originated in

the United States; (4) the availability of alternative means of securing the information; and (5)

the extent to which noncompliance with the request would undermine important interests of the

United States, or compliance with the request would undermine important interests of the state

where the information is located. Id.

       Here, while the GDPR may not bind this court or otherwise limit the scope of discovery it

can order, the GDPR may be fairly construed as an objection by a foreign state over some of the

discovery sought by Plaintiffs to the extent that the requested discovery impinges on the

protections for residents of France or obligations on companies doing business in France, as

secured by the GDPR. To that end, comity towards France may be implicated and the court is

obliged to consider the factors set forth by the Supreme Court—and any other considerations that

may be relevant—before compelling the discovery sought here.1 Importantly, as the party



1
  Plaintiffs persuasively argue that comity may not be implicated since the litigation exemption
to the GDPR makes it such that there is no conflict between Defendants’ obligations under
French Law and their obligations to respond to discovery under the Federal Rules. See Pls.’
                                                  3
          Case 1:19-cv-11457-IT Document 118 Filed 08/31/20 Page 4 of 7



seeking to rely on the GDPR, it is Defendants’ burden to demonstrate that these laws bar

production of the documents at issue. Knight Capital Partners Corp. v. Henkel Ag & Co., KgaA,

290 F. Supp. 3d 681, 689 (E.D. Mich. 2017) (citing BrightEdge Techs., Inc. v. Searchmetrics,

GmbH., No. 14-01009, 2014 WL 3965062, at *4 (N.D. Cal. Aug. 13, 2014)).

       In considering Plaintiffs’ motion, the court finds it appropriate to bifurcate the analysis in

light of two Defendants being domestic entities and Plaintiffs’ assertion that much of the relevant

information is in the two domestic Defendants’ custody and control. See Pls.’ Mem. Supp. Mot.

Compel 12 [#105]. Where it may be possible to obtain the sought-after information domestically,

concerns regarding comity militate for avoiding superfluous foreign discovery. Cf. Richmark

Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1475 (9th Cir. 1992) (“where the evidence

sought is cumulative of existing evidence, courts have generally been unwilling to override

foreign secrecy laws”) (citations omitted). Accordingly, at this time, the court limits

consideration of the motion to the extent it seeks an order compelling discovery from the

domestic defendants, Ingenico Inc. and Ingenico Corp.

       The court concludes that the pertinent factors as to Ingenico Inc. and Ingenico Corp.

weigh strongly in favor of the requested discovery. As a general matter, that discovery would be

cabined, at least initially, to only the domestic defendants substantially lessens concerns



Mem. Supp. Mot. Compel 7–9 [#105]. For the purposes of this discussion, the court assumes that
there is a conflict since the comity analysis ultimately favors production of discovery from the
domestic Plaintiffs. Other district courts have followed this same procedure in similar
circumstances. For example, in Knight Capital Partners Corp. v. Henkel Ag & Co., KGaA, the
district court first rejected the defendant’s argument that there was any conflict between a
European privacy law similar to the GDPR and the defendant’s obligation to comply with
discovery mandated by the Federal Rules. 290 F. Supp. 3d 681, 686–89 (E.D. Mich. 2017).
Nevertheless, the court ruled that even if, for the purpose of argument, there were some conflict
between the European privacy law and scope of discovery under the Federal Rules, the five
factors enumerated in Societe Nationale weighed in favor of compelling the disclosure. Id. at
689–92.
                                                 4
          Case 1:19-cv-11457-IT Document 118 Filed 08/31/20 Page 5 of 7



regarding comity. While the court recognizes that the domestic defendants may still be subject to

French law, France’s interest in enforcing its privacy laws is attenuated where France is

prescribing the conduct of non-nationals located abroad. See In re Vivendi Universal, S.A. Sec.

Litig., 618 F. Supp. 2d 335, 342 (S.D.N.Y. 2009) (finding the French interest in prescribing a

Delaware corporation operating in New York’s conduct is weak). Furthermore, by proceeding

first with the domestic defendants, comity concerns are necessarily lessened since the requested

documents will be in the custody and control of a domestic entity.

       As to the importance of the discovery to the litigation and the availability of other means

for securing the information, the court also finds that these factors weigh heavily in favor of

discovery proceeding as appropriate under the Federal Rules. Plaintiffs allege that they have not

received any document production since the initiation of this litigation, even though initial

disclosures were exchanged many months ago. See Pls.’ Reply 4 [#109].2 Where Plaintiff is

effectively being precluded from proceeding in the normal course of litigation, concerns about

comity carry less weight. See Proofpoint, Inc. v. Vade Secure, Inc., No. 19-cv-04238-MMC-

RMI, 2020 WL 504962, at *2 (N.D. Cal. Jan. 31, 2020) (“Plaintiffs have complained that they

have thus far not received any discovery whatsoever, and therefore the court also finds that the

discovery presently sought is vital to Plaintiffs’ case”). Likewise, Defendants’ argument that

Plaintiffs can obtain this same information through interrogatories and requests for admission is

not persuasive. Defendants provide no support for the assertion that such discovery would be

“‘substantially equivalent’ to the requested discovery.” Finjan, Inc. v. Zscaler, Inc., No. 17-cv-



22
   Defendants assert that they offered a proposal to “prioritize the production of documents that
fall within exceptions to the GDPR.” Defs.’ Opp. at 2 [#106]. Defendants were obligated to
produce such documents as to which they were not objecting without waiting on a resolution or
court order as to the objected-to documents. See Fed. R. Civ. P. 34(b)(2)(C) (“[a]n objection to
part of a request must specify the part and permit inspection of the rest”).
                                                 5
           Case 1:19-cv-11457-IT Document 118 Filed 08/31/20 Page 6 of 7



06946-JST-KAW, 2019 WL 618554, at *2 (N.D. Cal. Feb. 14, 2019) (citing Richmark Corp.,

959 F.2d at 1475). As the Ninth Circuit noted in United States v. Vetco Inc., an alternate means

is not “substantially equivalent” where it “may limit the information obtainable” or otherwise

preclude the production of “relevant” information. 691 F.2d 1281, 1290 (9th Cir. 1981).

       A closer call is the specificity of some of the requests. Defendants are correct to note that

several of the requests do not seek “specific, identifiable documents” but instead request broad

swaths of internal business documents related to the allegedly infringing technology. See Defs.’

Opp. 14 [#106]. In this way, the requests are certainly somewhat intrusive. But there is no

objection raised as to the relevancy and appropriateness of the requests under the standards set

forth by the applicable Federal Rules. Pls.’ Mem. Supp. Mot. Compel 12 [#105]. Furthermore,

the intrusiveness of the requests is not of the dimension that triggers concerns about comity; i.e.,

Defendants do not argue how those specific requests raise “any special problem confronted by

the foreign litigant on account of its nationality or the location of its operations, and for any

sovereign interest expressed by a foreign state.” Societe Nationale, 482 U.S. at 546. Instead, the

intrusiveness is of the dimension that all discovery is somewhat intrusive. Cf. Knight Capital,

290 F. Supp. 3d at 690 (finding that the specificity of the requests weighed in favor of the

proponent where “[t]he plaintiff’s requests do not demand any substantial mass of unrelated

personal information of, for example, employees, customers, or third-party partners of [the

foreign defendant] that were uninvolved with the negotiations and the technology discussed in

the course of the proposed deal”).

       Finally, the court considers the balance of national interests. This factor also tips in favor

of Plaintiffs. The United States has an important interest “in rendering an adequately informed

decision on the rights of a civil plaintiff before this Court.” Id. Defendants argue that this interest



                                                   6
          Case 1:19-cv-11457-IT Document 118 Filed 08/31/20 Page 7 of 7



is lessened where, as here, the Plaintiffs are not American. Defs.’ Opp. 17 [#106]. Nonetheless,

the court finds that this interest applies at least as to the two domestic corporate Defendants, and

Defendants cite no cases in support of the contention that a court properly exercising its

jurisdiction over domestic corporation should limit another party’s access to discovery based on

that party’s nationality, and the court does not adopt such parochial interests here.

       For the reasons set forth above, Plaintiffs’ Motion to Compel Production of Documents

[#104] is GRANTED IN PART to the extent that it requests an order compelling Defendants

Ingenico Inc. and Ingenico Corp. to produce responsive documents in their custody or control,

that are located in the United States, without redaction or withholding of personal data pursuant

to the GDPR. Following the production of domestic discovery from these two Defendants,

Plaintiffs may renew their motion to compel as to Defendant Ingenico Group SA or as to

documents held abroad by the domestic Defendants if the parties are not otherwise able to come

to an agreement concerning the appropriate scope of discovery in this matter.

   IT IS SO ORDERED.

Date: August 31, 2020                                                 /s/ Indira Talwani
                                                                      United States District Judge




                                                  7
